             IN   THE   U.S D I S T R I C T C O U R T , M I D D L E D I S T R I C T   OF
                           F L O R I DA , O R L A N D O D I V I S I O N

 Vhaibhav Phukela,
       Plaintiff(s)                                  Case No: 6:21-cv-919
 v.
 A One Auto Sales, LLC, Desmond
 Joseph, Meeta Joseph, and Meeta
 Joseph, LLC,
       Defendant(s)



             ANSWER, AFFIRMATIVE DEFENSES,                       AND    J U RY T R I A L
                               DEMAND


                                             ANSWER
        Defendants, A One Auto Sales, LLC, Desmond Joseph, Meeta Joseph, and

Meeta Joseph, LLC, answer the Plaintiff ’s Amended Complaint filed June 22, 2021 and

state as follows in response to each paragraph thereof:

        1.     Without knowledge and therefore denied.

        2.     Admitted.

        3.     Admitted.

        4.     It is admitted that Desmond Joseph is the CEO of A One. It is admitted that

Desmond Joseph resides in Orange County. It is admitted that MJLLC and A One do

business in Orange County. Otherwise, denied.

        5.     This paragraph quotes and interprets statutes and legal authority, and the

statutes and legal authority cited speak for themselves.



                                                 1
       6.      Denied.

       7.      It is admitted that venue is proper in this Court. Otherwise, denied.

       8.      It is admitted that this Court has personal jurisdiction over the parties and

subject matter. Otherwise, denied.

                                 Plaintiff ’s “Facts” Section

       9.      It is admitted that Plaintiff and Defendants A One and Desmond Joseph

were both involved in some capacity in the automobile dealership to be known as A One
Auto Sales. Otherwise, denied.

       10.     Denied.

       11.     Denied.

       12.     Denied.

       13.     It is admitted that Desmond Joseph and A One no longer permit Plaintiff

access to the assets of A One. It is denied that Plaintiff contributed “two years of work” to

A One or that Plaintiff has any ongoing interest in A One given Plaintiffs’ abandonment of

his contractual duties to assist in the operation of A One, which was a material condition of

his 20% beneficial interest in profit and loss sharing, and Plaintiff ’s theft of hundreds of
thousands of dollars from A One. Otherwise, denied.

       14.     Denied

       15.     Denied.




                                              2
       16.    This paragraph quotes language from Defendants’ Answer to Plaintiff ’s

Initial Complaint and/or Defendants’ Counterclaim & Third-Party Complaint. Defendants’

aforementioned pleadings speak for themselves. Otherwise, denied.

       17.    This paragraph quotes language from Defendants’ Answer to Plaintiff ’s

Initial Complaint and/or Defendants’ Counterclaim & Third-Party Complaint. Defendants’

aforementioned pleadings speak for themselves. Otherwise, denied.

       18.    This paragraph quotes language from Defendants’ Answer to Plaintiff ’s
Initial Complaint and/or Defendants’ Counterclaim & Third-Party Complaint. Defendants’

aforementioned pleadings speak for themselves. Otherwise, denied.

       19.    This paragraph quotes language from Defendants’ Answer to Plaintiff ’s

Initial Complaint and/or Defendants’ Counterclaim & Third-Party Complaint. Defendants’

aforementioned pleadings speak for themselves. Otherwise, denied.

       20.    This paragraph quotes language from Defendants’ Answer to Plaintiff ’s

Initial Complaint and/or Defendants’ Counterclaim & Third-Party Complaint. Defendants’

aforementioned pleadings speak for themselves. Otherwise, denied.

       21.    This paragraph quotes language from Defendants’ Answer to Plaintiff ’s

Initial Complaint and/or Defendants’ Counterclaim & Third-Party Complaint. Defendants’
aforementioned pleadings speak for themselves. Otherwise, denied.

       22.    Denied.

       23.    Admitted.




                                           3
         C O U N T 1 – B R E AC H O F C O N T R AC T A S T O D E F E N DA N T S
                       A ONE AND DESMOND JOSEPH
        This count states allegations against Defendant A One and Desmond Josephs, only.

Therefore, this answer is asserted on behalf of Defendants A One and Desmond Joseph

only.

        24.    Defendants restate their responses to the preceding paragraphs.

        25.    Denied.

        26.    Denied.

        27.    Denied.

        28.    Denied.

        29.    Denied.

        30.    Denied.

        31.    Denied.

        32.    Without knowledge and therefore denied.


                COUNT 2 – UNJUST ENRICHMENT                AS TO ALL
                             D E F E N DA N T S
        33.    Defendants restate their responses to the preceding paragraphs.

        34.    Denied

        35.    Denied.

        36.    Denied.

        37.    Denied.



                                              4
        38.    Denied.

        39.    Denied.


                C O U N T 3 – Q UA N T U M M E RU I T   AS TO   D E F E N DA N T
                                          A ONE
        This count states allegations against Defendant A One, only. Therefore, this answer

is asserted on behalf of Defendant A One only.

        40.    Defendants restate their responses to the preceding paragraphs.

        41.    Denied.

        42.    Without knowledge and therefore denied.

        43.    Denied.


                   C O U N T 4 – E QU I T A B L E AC C O U N T I N G A S T O
                   D E F E N DA N T S A O N E A N D D E S M O N D J O S E P H
        This count states allegations against Defendant A One and Desmond Joseph, only.

Therefore, this answer is asserted on behalf of Defendants A One and Desmond Joseph

only.

        44.    Defendants restate their responses to the preceding paragraphs.

        45.    Denied.

        46.    Denied.

        47.    Denied.

        48.    Denied.

        49.    Denied.


                                              5
                C O U N T 5 – B R E AC H O F F I D U C I A RY D U T Y   AS TO
                                  DESMOND JOSEPH
       This count states allegations against Defendant Desmond Joseph, only. Therefore,

this answer is asserted on behalf of Desmond Joseph only.

       50.    Defendants restate their responses to the preceding paragraphs.

       51.    Denied.

       52.    Without knowledge and therefore denied.

       53.    Denied.


                  C O U N T 6 – C O N V E R S I O N A S T O D E F E N DA N T
                                  DESMOND JOSEPH
       This count states allegations against Defendant Desmond Joseph, only. Therefore,

this answer is asserted on behalf of Defendant Desmond Joseph only.

       54.    Defendants restate their responses to the preceding paragraphs.

       55.    Denied.

       56.    Denied.

       57.    Denied.

       58.    Denied.

       59.    Denied.

       60.    Denied.

       61.    Denied.


                 C O U N T 7 – I N D E M N I T Y A S T O D E F E N DA N T S A
                            ONE AND DESMOND JOSEPH

                                             6
       This count states allegations against Defendant A One and Desmond Josephs, only.

Therefore, this answer is asserted on behalf of Defendants A One and Desmond Joseph

       62.     Defendants restate their responses to the preceding paragraphs.

       63.     Denied.

       64.     Denied.

       65.     Denied.


                                AFFIRMATIVE DEFENSES
       1.      Setoff – Counterclaims. Any relief awarded to Plaintiff under Counts 1, 2,

3, 5, 6, and 7 should be set off and reduced by any amounts awarded to Defendants as set

forth in Defendants’ Counterclaim and Third-Party Complaint.

       2.      Unclean Hands. Counts 2, 3, and 4 fail because Plaintiff comes to this Court

with unclean hands. Plaintiff has engaged in conduct in the course of business of the entities

involved that would be condemned by honest and reasonable persons. Plaintiff ’s specific acts

are more fully set forth in Defendants’ Counterclaim and Third-Party Complaint.

       3.      Corporate Veil. Plaintiff cannot recover against Desmond Joseph and/or

Meeta Joseph under Counts 1, 2, 3 or 4 absent a showing that the business entity was

intentionally organized or employed to mislead creditors or to work a fraud upon them. It

was not so organized.

       4.      Abandonment of Contract: Plaintiff cannot recover from Defendants A One

and/or Desmond Joseph under Counts 1 and 3 because any contract between Defendants

A One, Desmond Joseph, and Plaintiff was abandoned by Plaintiff when he stopped




                                              7
performing his duties to assist in the operation of A One, and additionally when he stole

hundreds of thousands of dollars from A One.

        5.      Breach by Other Party: Plaintiff cannot recover from Defendants A One

and/or Desmond Joseph under Counts 1 and 3 because Plaintiff unjustifiably refused to

perform his part of the agreement in substantial part, particularly by failing to perform his

duties to assist in the operation of A One, and by stealing hundreds of thousands of dollars

from A One. As a result, Defendants A One and Desmond Joseph had the option to rescind

the entire contract.

        6.      Damages Required: Plaintiff cannot recover from Defendants A One and/or

Desmond Joseph under Counts 1 and 3 because Plaintiff did not suffer any damages.

        7.      Consideration Required: Plaintiff cannot recover from Defendants A One

and/or Desmond Joseph under Counts 1 and 3 because of lack on consideration on the part

of Plaintiff.

        8.      Breach of Covenant of Good Faith and Fair Dealing: Plaintiff cannot

recover from Defendants A One and/or Desmond Joseph under Counts 1 and 3 because

Plaintiff stole hundreds of thousands of dollars from A One.

        9.      Consent: Plaintiff cannot recover from Defendant Desmond Joseph under
Count 6 because no cause of action for conversion lies where Plaintiff consented to a

Defendant’s possession.

        10.     Contract Dispute: Plaintiff cannot recover from Defendant Desmond Joseph

under Counts 2, 3, or 6 because of the existence of a contract.




                                             8
        11.     Contract Dispute: Plaintiff cannot recover from Defendant Desmond Joseph

under Count 6 because where the parties are engaged in a contractual dispute over the

amount owed and no fraud is involved, no conversion can occur.

        12.     Obligation to Pay Money: Plaintiff cannot recover from Defendant

Desmond Joseph under Count 6 because, to the extent any moneys are owed to Plaintiff, a

mere obligation to pay money may not be enforced by a conversion action.

        13.     Without Fault: Plaintiff cannot recover from Defendants Desmond Joseph
and A One under Count 7 because Defendants are without fault.

        14.     Limited Application: In Florida, actions for indemnity have been restricted

to situations involving either a duty, an express contract, or the existence of active and passive

negligence. Plaintiff cannot recover from Defendants Desmond Joseph and A One under

Count 7 because Plaintiff ’s claim for indemnity does not fit within one of the permitted

instances described in the foregoing sentence.

        15.     Failure to State a Claim. All of Plaintiff ’s claims are barred or subject to

dismissal, in whole or in part, for failure to state a plausible claim upon which relied may

granted as they do not state plausible claims for relief and because Plaintiff combines all of

of Plaintiffs’ claims against the three Defendants together without specifying which facts
support the claims for a particular Defendant. Further, the claims assert multiple claims

against multiple parties without specifying which of the parties are responsible for which

acts or omissions. In light of all of the claims’ conclusory language, it does not give fair

notice to defendants as to what claims and allegations are against each of them and the

grounds upon which they rest. This applies to each of the claims in the Amended Complaint.




                                                9
        16.     Failure to allege a fiduciary relationship . Counts 4 fails because Plaintiff

failed to sufficiently allege a fiduciary relationship by Plaintiff with the Defendants, because

their general allegations that the transactions at issue are complex are insufficient, and

because their legal remedy by definition and based upon their 7 count Complaint is adequate.

        17.     Failure to Mitigate. Any relief awarded to Plaintiff under Counts 1, 2, or 3

should be reduced due to Plaintiff ’s failure to mitigate damages.



       WHEREFORE, Defendants demand judgment for Defendants, that Plaintiff go
hence without day, and such other relief as the Court may deem appropriate.




                                      C O U N T E RC L A I M
        Defendants have previously asserted counterclaims against Plaintiff in Defendants’

Counterclaim and Third-Party Complaint, and do not intend to amend them.


                                   J U RY T R I A L D E M A N D
        Defendants demand a trial by jury on all matters so triable.




                                              10
                             C E RT I F I CAT E   OF   S E RV I CE


        I hereby certify that on July 6, 2021, this document was filed with the CM/ECF
system, which will automatically serve a copy on all CM/ECF participants.


                                              /s/ J. Kemp Brinson
                                              J. Kemp Brinson
                                              Fla. Bar No. 752541
                                              BLOODWORTH LAW, PLLC
                                              801 N. Magnolia Ave. Suite 216
                                              Orlando, FL 32803
                                              Office: 407-777-8541
                                              Mobile: 863-288-0234
                                              Service emails:
                                              KBrinson@LawyerFightsForYou.com
                                              Counsel for Defendants




                                            11
